NUMBER 13-08-00511-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


ELISEO BARNHART,                                                                               Appellant,

                                                      v.

THE STATE OF TEXAS,                                                                              Appellee.


                      On appeal from the 105th District Court of
                              Kleberg County, Texas.


                               MEMORANDUM OPINION

                    Before Justices Yañez, Benavides, and Vela
                     Memorandum Opinion by Justice Yañez

      Appellant, Eliseo Barnhart, was convicted of two counts of aggravated perjury.1

Appellant was sentenced to two years' confinement for each count to run concurrently;

however, his sentence was suspended and appellant was placed on community



      1
          See T EX . P EN AL C OD E A N N . § 37.03 (Vernon 2003); see also id. § 37.02 (Vernon 2003).
supervision for a period of five years. By sixteen issues, appellant contends that: (1) the

evidence was legally and factually insufficient to support his convictions (issues 1-10 and

13-16); (2) "[t]he trial court erred in instructing the jury that proof of the falsity of any

statement was sufficient" (issue 11); and (3) "[t]he trial court erred in denying appellant's

request that the names of the grand jurors be disclosed to appellant" (issue 12). We affirm

in part and reverse in part and remand.

                                                 I. BACKGROUND

       Andrea Espinosa was in a training program with a justice of the peace in Willacy

County. Appellant, another justice of the peace, worked in the same office where Espinosa

was being trained. After temporarily working with appellant, Espinosa reported to police

that appellant had, among other things, engaged in unwelcome touching of her breasts.

A grand jury was impaneled to determine whether charges would be brought against

appellant. Appellant testified at the grand jury proceeding and allegedly denied Espinosa's

allegations. The grand jury did not indict appellant. Espinosa also filed a civil lawsuit

against appellant. Appellant testified at a deposition for that case.2

       After appellant made a statement to the Texas Rangers allegedly admitting that he

had committed some of the acts alleged by Espinosa, the State charged appellant with two

counts of aggravated perjury.3 Count one alleged that appellant made a false statement

when he testified before the grand jury regarding Espinosa's sexual assault allegations that

he did not touch Espinosa's breasts, he did not become sexually aroused or excited during

the encounter, and he did not kiss Espinosa. Count two alleged that appellant made a


       2
           There is nothing in the record concerning the disposition of the civil lawsuit.

       3
           See T EX . P EN AL C OD E A N N . § 37.03; see also id. § 37.02.

                                                           2
false statement at his deposition by stating that he did not touch Espinosa's breasts, he did

not become sexually aroused or excited during the encounter, and he did not kiss

Espinosa. A trial was held where the State presented testimony from, among others,

Espinosa, Ubaldo Mungia, Fred Gilbert, Alomar Moreno, Rolando Castaneda, Juan

Guerra, Elizabeth Torres, and Javier Villalobos.

       Espinosa testified that she was working at the "JP's office" for "Judge Solis" in 2006.

Espinosa stated that on February 3, 2006, appellant was training her to perform a work-

related task. At 5:00 p.m., Espinosa left, picked up her children, and went to purchase a

pie for a birthday party she was attending that evening. Espinosa realized that she did not

have her purse. After searching various places for her purse, Espinosa eventually

contacted appellant and asked him to unlock the door of the building so that she could get

her purse. Espinosa testified that "around 6:00 or 6:30," she met appellant at the building

and he unlocked the back door for her. Espinosa entered the building and proceeded to

appellant's office, which was locked. Espinosa asked appellant to unlock his office door,

and he did so. Espinosa testified that when she got her purse, appellant "reached with his

hand and he grabbed . . . [her] breast area." According to Espinosa, appellant then "put

his hand under [her] shirt and under [her] bra." Espinosa stated that she pushed appellant

away and told him she was "not like that" and that appellant repeatedly told her, "I know

how you are."

       According to Espinosa, she attempted to leave through the back door; however,

unbeknownst to her, appellant had already locked it. Espinosa stated that she went to a

hallway and appellant "pinned [her] back against the hallway" and touched her breasts,

"groin area," and "buttocks." Espinosa testified that appellant stated, "I have my penis real

hard" and that he "rubbed himself against" her. According to Espinosa, appellant undid


                                              3
his zipper and "pulled out his penis." Espinosa stated that when appellant attempted to

kiss her, she moved and he kissed her neck. Espinosa testified that she lied to appellant,

stating that CPS would remove her children because she left them home alone and that

once she picked up her children, she would come back. Espinosa then left and did not

return.

          Mungia testified that he was a member of the grand jury in appellant's case

considering Espinosa's sexual assault allegations. Mungia recalled that Espinosa stated

that appellant exposed his penis to her; however, Mungia could not recall whether

Espinosa said appellant touched her inappropriately. The State reminded Mungia that he

had testified before the grand jury in appellant's perjury case and had stated that

"[Espinosa's] main complaint was that he had, I guess, grabbed her or touched her

inappropriately." The State told Mungia, that the district attorney then asked, "Touched her

breasts . . . . Do you recall that?", and Mungia replied, "Yes." When asked if that

refreshed his memory, Mungia responded, "Yeah, I guess. If I said it then, I guess."

          Mungia stated that appellant voluntarily testified before the grand jury and informed

the grand jurors that his attorney had advised him not to testify. Mungia testified that

appellant did not deny the allegations because appellant did not mention them. However,

on re-direct examination, the following colloquy occurred:

          [The State]:    As far as you recollect, you-all knew what the accusations
                         were by Ms. Espinosa?

          [Mungia]:      Well, yes, that's what I told him.

          [The State]: And he [appellant] knew what the accusations were, and he
                       was questioned by the Grand Jury as to his accusations, is that
                       correct?

          [Mungia]:      There were questions asked regarding that.

          [The State]: And, basically, the gist of his testimony, was he denied
                       anything inappropriate?


                                                 4
       [Mungia]:     Right.

       [The State]: Denied touching her, denied exposing himself, all of that, isn't
                    that correct?

       [Mungia]:     Right.

       [The State]: And the statement that he gave later contradicts his testimony
                    before you, isn't that fair to say?

       [Mungia]:     The statements that came out later, yes.

       [The State]: If he admitted to kissing her and touching her breasts and
                    telling her, hey, you got me excited, that contradicts his
                    testimony before you-all, isn't that correct?

       [Mungia]:     Yes.

       Gilbert testified that he was a member of the same grand jury and that he

remembered that Espinosa made allegations of sexual harassment or sexual misconduct.

Gilbert did not recall the specifics, and when asked by the State if he recalled whether

there were allegations that appellant touched Espinosa's breasts or exposed his penis to

her, Gilbert stated he did not recall. However, Gilbert testified that he remembered that

there was an allegation of some touching, but he did not recall the details. Gilbert testified

that appellant said, "he didn't do it," and Gilbert believed appellant was denying Espinosa's

allegations.

       Moreno testified that she was a member of the same grand jury that investigated

Espinosa's allegations against appellant. Moreno stated that Espinosa testified that

appellant touched her breasts and showed her his penis when she went to retrieve her

purse at the office. Moreno testified that appellant denied touching Espinosa's breasts,

kissing her, and exposing himself to her. However, Moreno could not recall whether

appellant testified that he was not sexually aroused. When asked if it was possible that an

indictment stemming from Espinosa's sexual assault allegations could have been issued

if appellant had testified that he "wanted to kiss her and our lips touched for a second; I


                                              5
touched both of her breasts and I didn't take out my penis, but I did tell her, 'mira como me

dejastes', meaning she had turned me on", Moreno replied, "Probably would." On cross-

examination, Moreno stated that she was "pretty sure" that appellant was sworn in before

testifying before the grand jury.

        Guerra, the district attorney for Willacy County at the time of appellant's trial,

testified that the reason the grand jury met on May 18, 2006, was to investigate whether

charges of indecency and sexual assault would be brought against appellant and to

investigate whether someone attempted to extort money from appellant.4 Guerra stated

that appellant had not been summoned to appear before the grand jury and that he did not

believe that appellant would testify. Guerra explained that prior to the grand jury meeting,

appellant had asked him if he could testify, so Guerra contacted appellant's attorney, who

told Guerra that appellant would not testify.

        Guerra recalled that at that grand jury proceeding, Espinosa stated that appellant

"grabbed" her, "penned [sic]" her against the wall, attempted to grab her breast, "took out"

his penis, and tried to kiss her. When the grand jury "finished" and the court reporter had

left, Guerra found appellant sitting outside. Appellant told Guerra that he wanted to testify

before the grand jury; Guerra informed appellant that his attorney had stated he should not

testify and advised appellant to follow his lawyer's advice. Guerra stated that appellant

"insisted" on testifying; so, after Guerra "warned" appellant that he would be testifying

under oath, appellant testified before the grand jury without a court reporter present.

According to Guerra, appellant made his statements to the grand jury under oath.5



        4
            It appears from the record that appellant had accused Espinosa of extortion.

        5
         Guerra did not recall specifically who adm inistered the oath, but stated it would have been the bailiff
on duty at that tim e.

                                                       6
       Guerra testified that the grand jurors asked "specific questions, which [appellant]

kept denying everything, saying, 'Nothing happened. Nothing inappropriate happened.'"

Guerra recalled the following:

       I remember one of them [the grand jurors], specifically, it was a female
       Grand Juror, was very, very specific about asking him, "Did you grab her
       breasts and did you try to kiss her," and he said, "No. Nothing inappropriate
       happened." He kept saying that, "I just went there, opened the door, stood
       there. She went and got her purse, came back and I locked it." And he said,
       "No more than maybe three, four minutes. That's what it took. I'm not sure
       why she's doing this to me."

Guerra stated that one of the grand jurors asked if appellant had "taken out his penis" and

that appellant said, "No. I didn't do that. And I didn't touch her and I didn't do anything.

I'm not sure why she's doing—why she's saying what she's saying." Guerra testified that

one of the grand jurors asked if appellant was sexually aroused. Although Guerra did not

state how appellant responded to the question, Guerra said that appellant denied

everything and insisted that nothing inappropriate happened.

       Guerra testified that the questions that the grand jurors asked were material and that

those questions were "pertinent" because "[they] were looking at the sexual assault and

the definition of sexual assault versus indecency, whether or not he actually penetrated

her . . . ." Guerra believed that if appellant had admitted any of the allegations made by

Espinosa, appellant would have been indicted.          Guerra concluded, therefore, that

appellant's alleged false statements to the grand jury affected the outcome of the grand

jury proceeding.

       Guerra stated that he became aware of the statement appellant made to the Texas

Rangers—a statement Guerra described as "totally the opposite of what [appellant] had

said [at the grand jury proceeding]." Guerra testified that the statement appellant made

to the Texas Rangers was consistent with Espinosa's testimony. Guerra stated that he


                                             7
believed that appellant committed aggravated perjury when he testified before the grand

jury.6

         Torres, a court reporter, testified that she was the court reporter for deposition

testimony given by appellant on August 21, 2006 in Espinosa's civil case against appellant.

Torres stated that Espinosa's civil case was brought in the 197th Judicial District of Willacy

County, Texas. On cross-examination, Torres acknowledged that defense exhibit number

three was an "errata sheet" purporting to change appellant's answers to several of the

questions asked during the deposition.7 However, Torres did not explain what answers

appellant tried to correct.8

         Villalobos, an attorney, testified that he had represented Espinosa in a civil lawsuit

that Espinosa filed against appellant for numerous causes of action including battery,

assault, false imprisonment, and possible sexual harassment.9 Villalobos stated that he

deposed appellant for that lawsuit. According to Villalobos, appellant was aware of the

allegations that Espinosa was making against him when he deposed appellant. Villalobos

testified that the "the crux of the matters was whether there had been touching,

inappropriate touching, and whether—we had plead [sic] false imprisonment and those



         6
         Appellant objected to Guerra's statem ent on the basis that it invaded the province of the jury;
however, the trial court overruled his objection.

         7
          Appellant's attorney inform ed Torres that an errata sheet allows a person to change his or her
responses to questions taken at a deposition. Torres stated that she had heard attorneys say that a person
m ay correct a m isspelling "or som ething that was inaccurate like that, at the tim e, not testim ony." However,
Torres adm itted that she did not know what the rules allowed.

         8
           The errata sheet, which was adm itted into evidence as defense exhibit num ber three, shows that
appellant changed his answers from "No" to "Yes" to the following two questions: (1) "Have you ever had a
relationship, sexual in nature— and what I m ean by 'sexual in nature,' I m ean the touching, stim ulation of either
individual private parts or reproductive organs either with a hand or the m outh or the reproductive organ in
itself since you've been m arried?"; and (2) "Have you ever kissed any other wom an other— any wom an other
than your wife, an adult wom an since you've been m arried."

         9
             Villalobos stated that he no longer represented Espinosa in that case.

                                                         8
matters." Villalobos stated that appellant denied any inappropriate behavior and denied

kissing any woman other than his wife. Villalobos testified that the questions he asked

appellant were material to the case because it was important to determine "whether there

was actual touching, inappropriate behavior." The State then asked, "Okay. And his

statement in the deposition where you asked him, 'Did it excite you', referring to the way

that [Espinosa] was dressed and his response 'no', would that in your opinion be a material

statement?" Villalobos replied, "It would have been. What we were trying to do, since he

was denying, we were trying to see—kind of go through the little history of the incident and

part of that was whether—why he would have come back two hours later when he initially

didn't want to be there in the first place. So, pretty much the questioning, other than, of

course, the name and all that type of deal would have been material to the prosecution of

the case."

       On cross-examination, Villalobos stated that appellant's deposition in the civil case

was taken in Hidalgo County, Texas. When asked, "Now, if the indictment alleges that this

statement was given in Willacy, that's not true, is that correct?", Villalobos responded, "The

proceedings were in Willacy, but the actual statement was—I believe it was in Hidalgo."

Villalobos stated, "That [whether the perjured testimony was in Hidalgo or Willacy

Counties] would depend on how the courts would interpret. The proceedings were in

Willacy, but the statement was over there, so I don't know whether they would construe it

as a proceeding in Willacy or Hidalgo."

       On re-direct examination, Villalobos testified that appellant was fully aware of

Espinosa's allegations when he denied them. Villalobos stated that he believed that, in the

context of the deposition, appellant was denying all of Espinosa's allegations and was

claiming that all he did was open the door for Espinosa, who got her purse, and left.


                                              9
       The trial court admitted into evidence excerpts of appellant's deposition. In the

excerpts, appellant stated that he "probably" told one member of the media that Espinosa's

allegations were not true and that when another member of the media asked about the

allegations, he denied them and stated that "nothing had happened." When asked how

his family would react if the allegations were proven to be true, appellant stated that the

allegations were not true. Espinosa's civil attorney asked appellant if he liked how

Espinosa "looked." Appellant responded that Espinosa was not a "bad looking lady."

Espinosa's attorney then asked, "Did it excite you?" and appellant replied, "No." During

the deposition, the following exchange occurred:10

       [Espinosa's attorney]:             Have you ever had a relationship, sexual in
                                          nature—and what I mean by "sexual in nature,"
                                          I mean the touching, stimulating of either
                                          individual private parts or reproductive organs
                                          either with a hand or the mouth or the
                                          reproductive organ in itself since you've been
                                          married?

       [Appellant]:                       No, sir.

       [Espinosa's attorney]:             Have you ever kissed any other woman
                                          other—any woman other than your wife, an adult
                                          woman since you've been married?

       [Appellant]:                       No, sir.

       Castaneda, a sergeant with the Texas Rangers, testified that he interviewed

appellant on September 11, 2006.11 This was the second statement appellant made to the

Texas Rangers—the first statement was made to Ranger Victor Escalon.12 Appellant's

statement to Ranger Castaneda was read into the record. In this statement, appellant said

       10
            As noted, in his errata sheet, appellant changed his answers to these questions to "yes."

       11
         Appellant's attorney at the tim e was present when he m ade the second statem ent to Ranger
Castaneda.

       12
            Appellant denied the allegations when he was interviewed by Ranger Escalon.

                                                     10
that he "would like to add" to the first statement taken by Escalon because he "left out"

some information in order to "talk to his wife" before revealing it. In his second statement,

appellant claimed that while at his office, Espinosa asked him to touch her and admitted

that he "consensually" touched her shoulder and both her breasts over her clothing. In the

statement, appellant explained that he wanted to kiss Espinosa, that their lips touched "for

about a second," and that Espinosa turned her head away. Appellant stated that although

he did not "pull out" his penis, he told Espinosa, "'mira como me dejastes' meaning that

she had turned [him] on."

       The defense presented the following witnesses: Paul Wittworth, Billie Pickard,

Teresa "Terry" Flores, Zachary Gonzalez, Lauro Oscar Gutierrez, Aurora Pedraza, Uvaldo

Zamora, Sylvia Frescas, Gilbert Lozano, and Christina Caldera.             Wittworth, Flores,

Gutierrez, Zamora, and Lozano testified that Guerra's reputation was "bad." Pickard,

Pedraza, Frescas, and Caldera testified that appellant had a "good" reputation.

       Zamora, the chief of police for the Raymondville Police Department, testified that

he helped investigate whether Espinosa and her family attempted to extort money from

appellant. According to Zamora, the investigation had been "compromised" because

someone had informed Espinosa that appellant had reported the extortion attempt to the

Texas Rangers. Zamora stated that he planned to conduct an investigation to determine

who had informed Espinosa that appellant contacted the Texas Rangers. However,

according to Zamora, Guerra told him not to conduct the investigation.

       After both sides closed, appellant objected to the trial court's instruction in the jury

charge which stated, "When a person is charged with making more than one false

statement, the proof of the falsity of any one or more of said statements is sufficient to

support a finding of guilty." Specifically, appellant's defense counsel argued the following:


                                             11
        Again, we're asking that the State elect what means they're going to prove
        their case. They've—they've—they indicted my client with allegedly making
        three statements. This is their opportunity to say, well, we abandon this and
        we're going to prove our case by proving that, you know, he didn't—he lied
        about not kissing [Espinosa], he lied about not touching her breasts or he lied
        about him not becoming sexually aroused. And so, we object to that
        statement because, I mean, the State is required to prove in their case
        everything that they allege in their indictment. If they choose to prove three
        ways of committing the offense of Perjury, well, then they're required to prove
        it three ways. That is the purpose of our asking the Court to make—have
        them make an election, Judge, so we object to that paragraph.

The trial court overruled the objection. The jury convicted appellant of two counts of

aggravated perjury. Appellant was sentenced to two years' confinement for each count;

however, that sentence was suspended and appellant was placed on community

supervision for a period of five years. This appeal ensued.

                                 II. LEGAL AND FACTUAL SUFFICIENCY

        By his first through sixth issues, appellant contends that the evidence is legally and

factually insufficient to support the verdict.

A. Standard of Review and Applicable Law

        In conducting a legal sufficiency review, we view the relevant evidence in the light

most favorable to the verdict to determine whether a rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.13 We do not reevaluate

the weight and credibility of the evidence, and we do not substitute our own judgment for

the trier of fact.14 Instead, we consider whether the jury reached a rational decision.15

        In a factual sufficiency review, we review the evidence in a neutral light to determine


        13
          Hooper v. State, 214 S.W .3d 9, 13 (Tex. Crim . App. 2007) (citing Jackson v. Virginia, 443 U.S. 307,
318-19 (1979); Powell v. State, 194 S.W .3d 503, 506 (Tex. Crim . App. 2006); Guevara v. State, 152 S.W .3d
45, 49 (Tex. Crim . App. 2004)); Escamilla v. State, 143 S.W .3d 814, 817 (Tex. Crim . App. 2004).

        14
          King v. State, 29 S.W .3d 556, 562 (Tex. Crim . App. 2000) (en banc); Beckham v. State, 29 S.W .3d
148, 151 (Tex. App.–Houston [14th Dist.] 2000, pet. ref'd).

        15
             Beckham, 29 S.W .3d at 151.

                                                     12
whether the evidence is so weak that the jury's verdict seems clearly wrong and manifestly

unjust or against the great weight and preponderance of the evidence.16 This Court will not

reverse the jury's verdict unless we can say, with some objective basis in the record, that

the great weight and preponderance of the evidence contradicts the verdict.17

        Both legal and factual sufficiency are measured by the elements of the offense as

defined by a hypothetically correct jury charge.18 "A person commits an offense [of

aggravated perjury] if he commits perjury as defined in Section 37.02, and the false

statement: (1) is made during or in connection with an official proceeding; and (2) is

material."19 Section 37.02 of the penal code states that "[a] person commits an offense if,

with intent to deceive and with knowledge of the statement's meaning: (1) he makes a

false statement under oath . . . ."20

B. False Statement

        By his first through sixth issues, appellant contends that the evidence is legally and

factually insufficient to support a finding that, before the grand jury and in his deposition,

he made the following false statements: (1) he was not or did not become sexually

aroused or excited; and (2) he did not touch Espinosa's breasts.

        1. Count 121



        16
             W atson v. State, 204 S.W .3d 404, 414-15 (Tex. Crim . App. 2006).

        17
             Id. at 417.

        18
        Malik v. State, 953 S.W .2d 234, 240 (Tex. Crim . App. 1997); Adi v. State, 94 S.W .3d 124, 131 (Tex.
App.–Corpus Christi 2002, pet. ref'd).

        19
         T    EX .   P EN AL C OD E A N N . § 37.03.

        20
             Id. § 37.02.

        21
          Count one alleged that appellant m ade a false statem ent when he testified before the grand jury
that he had not kissed Espinosa, touched her breasts, and becom e sexually aroused or excited during the
encounter.

                                                       13
        By his first issue, appellant contends that the evidence is legally insufficient to show

that when he testified before the grand jury, he made a false statement when he stated that

he was not sexually aroused. Appellant does not challenge the legal sufficiency of the

evidence supporting a finding that he made a false statement before the grand jury when

he denied kissing Espinosa or telling her he was sexually aroused.                             We construe

appellant's issue as challenging the legal sufficiency of the evidence supporting a finding

that appellant made a false statement at the grand jury proceeding.

        Guerra testified that a grand juror asked appellant if he was sexually aroused; and,

although Guerra did not state how appellant replied to that specific question, Guerra

testified that appellant "kept denying everything" and stating that "nothing inappropriate

happened." Furthermore, all three grand jurors testified that appellant denied Espinosa's

allegations. From this evidence, a rational trier of fact could have reasonably inferred that

when appellant was asked by the grand juror if he was sexually aroused, appellant denied

it.22 However, in his statement to Castaneda, appellant stated that he "consensually"

touched both of Espinosa's breasts, their lips touched "for about a second," and he told

Espinosa, "'mira como me dejastes' meaning that she had turned [him] on." Therefore,

viewing the evidence in the light most favorable to the jury, we conclude that a rational trier

of fact could have found that when appellant testified at the grand jury proceeding, he

made a false statement.23 We overrule appellant's first issue.

        2. Count Two24


        22
            See Hooper, 214 S.W .3d at 14-15 ("Juries are perm itted to m ake reasonable inferences from the
evidence presented at trial, and circum stantial evidence is as probative as direct evidence in establishing the
guilt of an actor.").

        23
             See id.; Powell, 194 S.W .3d at 506; Guevara, 152 S.W .3d at 49; Escamilla, 143 S.W .3d at 817.

        24
          Count two alleged that appellant m ade a false statem ent when stated at his deposition that he had
not kissed Espinosa, touched her breasts, and becom e sexually aroused or excited during the encounter.

                                                      14
         By his third and fourth issues, appellant contends that the evidence is legally

insufficient to support a finding that during his deposition, he made a false statement when

he stated that he did not touch Espinosa's breasts. By his fifth and sixth issues, appellant

contends that "evidence that [he] stated in the deposition that he was not sexually aroused

is legally [and factually] insufficient." Appellant does not challenge the legal sufficiency of

the evidence supporting a conclusion that he made a false statement at his deposition

when said he did not kiss Espinosa. We construe appellant's issue as challenging the

aggravated perjury element of making a false statement.

         Espinosa alleged that appellant grabbed her breasts, kissed her, and stated that his

penis was "hard." Villalobos testified that appellant was aware of Espinosa's allegations

against him. Moreover, the record reveals that appellant was deposed after he testified

before the grand jury, where the grand jurors specifically asked appellant if he touched

Espinosa's breasts, kissed her, or was sexually aroused.25 At the deposition, appellant

stated that Espinosa's allegations were not true and denied kissing any woman other than

his wife since he had been married.26 Subsequently, appellant told Ranger Castaneda that

he "touched" lips with Espinosa, touched both her breasts, and he told Espinosa that "she

had turned [him] on." From the evidence presented, the jury could have reasonably

inferred that when appellant stated that the allegations were not true, he was denying that

he grabbed Espinosa's breasts, kissed her, and was sexually aroused.27 Viewing the

evidence in the light most favorable to the verdict, we conclude that a rational jury could


         25
         Defense exhibit num ber one shows that the grand jury disapproved the com plaint against appellant
on May 18, 2006, and State's exhibit one reveals that appellant was deposed on August 21, 2006.

         26
         See T EX . C OD E C R IM . P R O C . A N N . art. 21.14 (Vernon 2009) (providing that "an indictm ent for perjury
or aggravated perjury need not charge the precise language of the false statem ent, but m ay state the
substance of the sam e . . . .").

         27
              See Hooper, 214 S.W .3d at 14-15.

                                                           15
have reasonably found that at his deposition, appellant made a false statement under

oath.28 Furthermore, viewing the evidence in a neutral light, we cannot conclude that the

jury's verdict seems clearly wrong and manifestly unjust or is against the great weight and

preponderance of the evidence.29 We overrule appellant's third, fourth, fifth, and sixth

issues.

C. Material Statement

        By his seventh, eighth, ninth, and tenth issues, appellant contends that the

"evidence that the statement[s] made by appellant in the deposition concerning kissing

[Espinosa and touching her breasts were] material is legally and factually insufficient."

Without citation to authority, appellant argues that if Espinosa's attorney had asked

whether appellant kissed Espinosa, then his statement would have been material to the

proceedings; however, the actual question asked—whether appellant kissed any woman

other than his wife—was not material.30 Appellant also alleges that he was not asked at

his deposition whether he touched Espinosa's breasts and that the question regarding

whether appellant touched Espinosa's private parts was not material.31 Appellant has not

provided a clear and concise argument with appropriate citation to authority. Therefore,

we conclude that appellant has waived this issue.32 We overrule appellant's seventh,

eighth, ninth, and tenth issues.


        28
             See id.; Powell, 194 S.W .3d at 506; Guevara, 152 S.W .3d at 49; Escamilla, 143 S.W .3d at 817.

        29
             See W atson, 204 S.W .3d at 414-15.

        30
          W e note that at trial, Villalobos testified that appellant was aware of Espinosa's allegations, which
Espinosa testified included allegations that appellant touched her breasts, kissed her, and stated his penis
was "hard." During his deposition, which was held after the grand jury proceeding, appellant stated that
Espinosa's allegations were not true.

        31
             Appellant states in his brief that private parts only include the genitalia, anus, and buttocks.

        32
             See T EX . R. A PP . P. 38.1(i).

                                                        16
D. Under Oath

        By his thirteenth issue, appellant contends that "[t]he evidence that [he] was placed

under oath before the grand jury is legally insufficient." We disagree. Guerra testified that

appellant was under oath when he testified before the grand jury. Therefore, viewing the

evidence in the light most favorable to the verdict, we conclude that a rational trier of fact

could have found beyond a reasonable doubt that appellant was under oath when he

testified before the grand jury.33 We overrule appellant's thirteenth issue.

E. Appearance in Willacy County

        Appellant briefs his fifteenth and sixteenth issues together. By his fifteenth issue,

appellant contends, without citation to authority, that "[t]he evidence that [he] appeared in

Willacy County for his deposition [as alleged in the indictment and the jury charge] is legally

insufficient"; by his sixteenth issue appellant contends that the evidence is factually

insufficient to support such a finding. However, appellant concedes that venue was proper

in Willacy County. Appellant appears to argue that the State failed to prove that the perjury

actually occurred in Willacy County, which he claims is an element of the offense of

aggravated perjury.34 However, appellant has not provided a clear and concise argument

with appropriate citation to authorities supporting his argument.35 Therefore, we conclude

that he has waived these issues.36 We overrule appellant's fifteenth and sixteenth issues.

        33
          See Hooper, 214 S.W .3d at 13; Powell, 194 S.W .3d at 506; Guevara, 152 S.W .3d at 49; Escamilla,
143 S.W .3d at 817.

        34
           But see Sudds v. State, 140 S.W .3d 813, 817 (Tex. App.–Houston [14th D ist.] 2004, no pet.)
("Though venue m ust be established, it is not a "crim inative fact" and thus not an essential elem ent of the
offense.") (citing Boyle v. State, 820 S.W .2d 122, 140 (Tex. Crim . App. 1989), overruled on other grounds,
Gordon v. State, 801 S.W .2d 899, 911 n.13 (Tex. Crim . App. 1990)).

        35
             See T EX . R. A PP . P. 38.1(i).

        36
          Moreover, if the jury m ay reasonably conclude that the offense was com m itted in the county alleged,
then evidence of venue is sufficient. Rippee v. State, 384 S.W .2d 717, 718 (Tex. Crim . App. 1964). For the
offense of aggravated perjury, venue is proper either in the county where the false statem ent was m ade or

                                                      17
                                                 III. CHARGE ERROR

         By his eleventh issue, appellant contends that "[t]he trial court erred in instructing

the jury that proof of the falsity of any statement was sufficient." Appellant appears to

argue that the State charged him with three separate criminal acts and that the trial court

was required to instruct the jury that "it [could] not return a guilty verdict unless it

unanimously agree[d] upon the commission of any one of the acts."

         However, appellant has not provided a clear and concise argument with appropriate

citations to authority supporting his contention.37 Therefore, we overrule appellant's

eleventh issue.

                                        IV. NAMES OF THE GRAND JURORS

         By his twelfth issue, appellant contends that the trial court erred by denying his

request for the State to disclose the names of the grand jurors who were present when he

allegedly made the false statements.                    Appellant also complains that the trial court

prohibited him from contacting a grand juror whose identity he knew.38 Appellant argues

that article 20.02 of the Texas Code of Criminal Procedure does not require that the

identity of the grand jurors be kept secret. In the alternative, appellant argues that he

showed a particularized need to know who the grand jurors were and to speak to them.

A. Relevant Facts

         At a pre-trial hearing, appellant requested several "grand jury transcripts." The State


in the county where the false statem ent is used or attem pted to be used. See T EX . C OD E C R IM . P R O C . A N N .
art. 13.03 (Vernon 2005). "[D]eposition testim ony by a party in a civil lawsuit is 'used or attem pted to be used'
in the county in which the underlying lawsuit is pending as soon as that party m akes a false statem ent in his
sworn deposition with the intent to deceive and with knowledge of the statem ent's m eaning." Soliz v. State,
97 S.W .3d 137, 138 (Tex. C rim . App. 2003). In this case, Espinosa's civil lawsuit was pending in W illacy
County.

         37
              See T EX . R. A PP . P. 38.1(i).

         38
              This person did not testify at appellant's aggravated perjury trial.

                                                          18
acknowledged that it had produced several transcripts and stated that it would provide a

grand jury transcript of Espinosa's testimony, if it existed, because it was "related to this

case." Appellant then explained to the trial court that his testimony at the grand jury

proceeding wherein he allegedly committed perjury was not recorded. Appellant argued

that he was therefore at a disadvantage and asked the trial court to order the State to

produce a list of the names of the grand jurors who were not testifying and who were

present when he testified. Appellant also asked for permission to communicate with those

grand jurors. The trial court responded that all grand jurors must take an oath to keep the

proceedings secret, and denied appellant's request. The following exchange between

appellant and the trial court occurred:

       [The Trial Court]:   You cannot contact the grand jurors because they
                            remain under the oath to keep secret what they learned
                            at a grand jury proceeding.

       [Defense Counsel]: Does that apply to the [S]tate also?

       [The Trial Court]:   The [S]tate has dealt with the grand jurors before.

       [Defense Counsel]: Not [this prosecutor].

       [The Trial Court]:   The State of Texas has dealt with the grand jurors
                            before.

       [Defense Counsel]: Wouldn't that be an unfair advantage to the defense?

       [The Trial Court]:   That's what the law says.

       [Defense Counsel]: I understand that, but how am I to going to know about
                          Brady material? Are you going to order the [State] to
                          interview each juror?

       [The Trial Court]:   I'm not going to order the [S]tate which witnesses to
                            present to the jury that decides the issues here.

       [Defense Counsel]: Well, Judge, if you have twelve potential witnesses,
                          they're in a room, they've heard the same question,
                          they've heard the same answer.


                                             19
[The Trial Court]:   This is what I'm going to do.      I will give you the
                     opportunity to brief the issue.

                            ....

[Defense Counsel]: My first inquiry, Judge, was with regards to Brady. But
                   my question is am I allowed to know at least who the
                   grand jurors were there so that I can at least exercise
                   my right to subpoena and have them in court? Now,
                   whether you allow them to testify or not, that's another
                   matter. That can be taken care of on appeal, but I
                   would be denied the right to, are you going to deny me
                   that right?

[The Trial Court]:   I'm not going to do that today. I may do it later. And
                     I've invited you to present me authorities and written
                     argument in a brief that I will look at very carefully.

[Defense Counsel]: Will you require the [S]tate also, Judge? Because I
                   mean, this is a matter I'm requesting it, but shouldn't
                   they have also authority to say yeah, I'm not entitled to
                   it?

[The Trial Court]:   I'm telling you what you have to do. If you want to
                     convince me, to persuade me, I'm telling you what you
                     have to do. Have I made myself clear?

                            ....

[Defense Counsel]: Can you clarify the ruling . . . .

                            ....

[Defense Counsel]: Because we were, we went into a discussion. My
                   request was the name of, the names of all the grand
                   jurors. That's denied.

[The Trial Court]:   Give me authority that supports your request. The next
                     item.

[Defense Counsel]: Brady material from these witnesses, which is of
                   Constitutional magnitude, that it's the obligation to the
                   [S]tate to provide with regard to those grand jurors. Is
                   that granted or denied?

[The Trial Court]:   Give me authority with regard to that request. What
                     else?


                                     20
         [Defense Counsel]: But for now it's denied?

         [The Trial Court]:          I told you I'm not going to make a ruling right now. I'm
                                     giving you the opportunity to persuade me.[39]

         At trial, appellant re-urged his request for the trial court to order the State to disclose

the identities of the other members of the grand jury who were present when appellant

allegedly committed perjury. Appellant argued that under the principles of due process,

he was entitled to know the identity of the members of the grand jury who were present.

Appellant then informed the trial court that the State had been allowed to interview the

other members of the grand jury and that the State claimed that no "Brady material" was

revealed. However, appellant argued that the State did not disclose what questions it

asked the non-testifying members of the grand jury. Appellant then asked for the same

opportunity that was given to the State. Outside the presence of the jury, appellant

testified that he knew the identity of one of the non-testifying grand jurors, but he did not

know the identity of the others; he then requested to subpoena that grand juror. The State

then argued:

         I don't believe a word this man says, quite frankly, but they haven't shown
         that there's anything exculpatory, and while they're entitled to be, you know,
         confronted with the witnesses against them, I'm not calling these people
         against them [appellant]. I'm calling who I wanna call. You know, I decide
         who I wanna subpoena and who I wanna call to the witness stand. They
         don't decide for me. There's nothing exculpatory and they have—it's just a
         fishing expedition, and they're not entitled to it and they have no authority.

The trial court denied appellant's request.

B. Error

         Appellant argues on appeal that the identities of grand jurors are not required to be

kept secret as the trial court ruled in this case. The State, on the other hand, appears to


         39
              The record is silent regarding whether appellant followed the trial court's instructions and filed a
brief.

                                                         21
argue that because the identities of the grand jurors are part of the "proceedings" of a

grand jury, the identities must be kept secret under article 20.02 of the code of criminal

procedure and that there is no authority requiring the State to disclose the requested

information without a court order. Therefore, the State concludes that even if appellant

showed a particularized need, as required under 20.02, for disclosure of the grand jurors'

identities, it was within the trial court's discretion to deny appellant's request for the grand

jurors' identities.

         Under article 20.02, "[t]he proceedings of the grand jury shall be secret."40 Black's

Law Dictionary defines the term "proceedings" as "[t]he regular and orderly progression of

a lawsuit, including all acts and events between the time of commencement and the entry

of judgment."41 Black's states that "'[p]roceeding' is a word much used to express the

business done in courts."42 In In re Reed, the Bexar County District Attorney argued that

grand jury summonses were secret.43 The court of appeals concluded that the grand jury

summonses were not "proceedings" under the statute44 and that the Texas Code of

Criminal Procedure, unlike the federal rule, did not expressly provide that a grand jury

subpoena or summons was secret.45 The San Antonio Court of Appeals stated:

         Viewed in the context of surrounding provisions, the term, "proceedings" as
         used in Article 20.02(a) could reasonably be understood as encompassing
         matters that take place before the grand jury, such as witness testimony and

         40
         T     EX .   C OD E C R IM . P R O C . A N N . art. 20.02 (Vernon Supp. 2009).

         41
         B     LAC K 'S   L AW D IC TIO NAR Y 1324 (9th ed. 2009).

         42
              Id.

         43
              In re Reed, 227 S.W .3d 273, 275 (Tex. App.–San Antonio 2007, no pet., orig. proceeding).

         44
          W e note that the Legislature later am ended 20.02, and the statute now provides that a grand jury
subpoena or sum m ons related to a grand jury investigation is secret to the extent necessary to prevent the
unauthorized disclosure of a m atter before the grand jury. See T EX . C OD E C R IM . P R O C . A N N . art. 20.02(h).

         45
              In re Reed, 227 S.W .3d at 276.

                                                                22
        deliberations. For example, article 20.02(b) makes clear that a person
        "operating an electronic recording device" or "preparing a typewritten
        transcription" must not disclose "anything transpiring before the grand jury,
        regardless of whether the thing transpiring is recorded."[46]

        We agree that the term "proceedings" as used in article 20.02 encompasses matters

that take place before the grand jury, including witness testimony and the grand jury's

deliberations. We conclude that the term "proceedings," as used in article 20.02, does not

refer to the identities of the grand jurors.47 Therefore, the identities of the grand jurors in

appellant's case were not required to be kept secret under article 20.02. Furthermore, the

State cites to no authority, and we find none, supporting a conclusion that the identities of

the grand jurors are required to be kept secret.48 Because there is no authority supporting

a conclusion that the grand jurors' identities are secret, we conclude that the trial court

erred when it denied appellant's request for disclosure of their identities.

        In this case, the trial court also denied appellant's request to interview the grand

jurors who were present when he made the false statements on the basis that the

proceedings were secret under article 20.02. However, the trial court allowed the State to

interview every grand juror who was present at that grand jury proceeding, and present

testimony from those grand jurors it determined supported its case of perjury against

appellant.49 When the trial court allowed the State to reveal what transpired before the



        46
             Id.

        47
             See id.

        48
           See Op. Tex. Att'y Gen. No. GA-0422 (2006) (stating that "the grand jury organization process is
conducted in open court. As a practical m atter, then, grand jurors' identities will becom e public during the
grand jury organization process. . . . [W ]e can find nothing in the law that overcom es the presum ption that
[grand jury lists] are public inform ation; therefore, a clerk or a judge has no duty to keep a grand jury list
confidential after the clerk has opened the envelope containing the nam es of prospective grand jurors.").

        49
          See W isdom v. State, 42 Tex. Crim . 579, 61 S.W . 926, 927 (1901) ("So the evidence of the witness
given before the grand jury m ay be introduced against him under a charge of perjury, through the m outh or
m ouths of the grand jurors.").

                                                     23
grand jury, the secrecy of those proceedings had been pierced.50 In United States v. Mays,

a federal district court stated:

        One well-recognized, long-established exception to the general rule that
        grand jury testimony is secret is that a defendant accused of perjury before
        a grand jury is entitled to review the entirety of his own testimony before the
        grand jury. The reason for this rule is obvious. A statement or statements
        taken out of context can appear to be misleading and false, whereas the
        same testimony taken in its entirety is not false.[51]

We agree. However, in appellant's case, there was no recording of appellant's testimony;

appellant's only option then was to interview all of the grand jurors who were present when

he testified. Therefore, we conclude that the trial court erred in denying appellant's request

to interview the grand jurors who were present when he testified before the grand jury and

allegedly committed aggravated perjury. Having determined error, we next conduct a harm

analysis.

C. Harm

        An appellate court must disregard nonconstitutional error that does not affect a

defendant's "substantial rights."52             This Court may not reverse the judgment for

nonconstitutional error if, after examining the record as a whole, we have a fair assurance

that the error did not have a substantial and injurious effect or influence in determining the

jury's verdict.53

        Neither party has the burden of proof under rule 44.2(b). Rather, the

        50
           Stern v. State, 869 S.W .2d 614, 622 (Tex. App.– Houston [14th Dist.] 1994, pet. denied) (providing
that grand jury proceedings are generally secret, but acknowledging that "Texas courts have perm itted the
veil of grand jury secrecy to be pierced in only a few instances."); see In re 5 Byrd Enters., 980 S.W .2d 542,
543 (Tex. App.–Beaum ont 1998, no pet.) (recognizing that in Texas, courts have perm itted the veil of grand
jury secrecy to be pierced in a few instances including for the purposes of, am ong other reasons, im peaching
a witness or proving perjury).

        51
             United States v. Mays, 460 F. Supp. 573, 575 (E.D. Tex. 1978).

        52
         T    EX .   R. A PP . P. 44.2(b).

        53
             Garcia v. State, 126 S.W .3d 921, 927 (Tex. Crim . App. 2004).

                                                      24
       appellate court will examine the record for purposes of determining harm.
       If the error had no influence or only a slight influence on the verdict, it is
       harmless. However, if the reviewing court is unsure whether the error
       affected the outcome, the court should treat the error as harmful, i.e., as
       having a substantial and injurious effect or influence in determining the jury's
       verdict.[54]

       In Lopez v. State, this Court explained that in a harm analysis "[w]e are not

concerned . . . with whether there was sufficient evidence on which [the appellant] could

have been convicted."55 Quoting from the United Supreme Court case of Kotteakos v.

United States, we stated:

       [I]f one cannot say, with fair assurance, after pondering all that happened
       without stripping the erroneous action from the whole, that the judgment was
       not substantially swayed by the error, it is impossible to conclude that
       substantial rights were not affected. The inquiry cannot be merely whether
       there was enough to support the result, apart from the phase affected by the
       error. It is rather, even so, whether the error itself had substantial influence.
       If so, or if one is left in grave doubt, the conviction cannot stand.[56]

A "grave doubt" is defined to "mean that, in the judge's mind, the matter is so evenly

balanced that he feels himself in virtual equipoise as to the harmlessness of the error."57

In other words,"in cases of grave doubt as to harmlessness the petitioner must win."58

       In this case, the trial court did allow the State to present testimony from three grand

jurors and did allow the State to interview the nontestifying grand jurors. The State relied

heavily on the testimony of the those three testifying grand jurors. However, the jury did

not hear testimony from those grand jurors that the State did not call to testify, and the

record is silent regarding what their testimony may have been because the trial court did


       54
            Mitten v. State, 228 S.W .3d 693, 696-97 (Tex. App.–Corpus Christi 2002, pet. dism 'd).

       55
            288 S.W .3d 148, 178 (Tex. App.–Corpus Christi 2009, pet. ref'd).

       56
            Id. (quoting Kotteakos v. United States, 328 U.S. 750, 765 (1946)).

       57
            Id.

       58
            Gamble v. Sate, 199 S.W .3d 619, 624 (Tex. App.–W aco 2006, no pet.).

                                                     25
not allow appellant to interview them. Although the State's case relied heavily on the grand

jurors' testimony, the trial court did not allow appellant to interview any of the grand jurors.

We do not know what the nontestifying grand jurors would have revealed to appellant. In

the face of a silent record, we harbor grave doubts as to whether appellant was harmed

by the trial court's failure to allow him to interview the nontestifying members of the grand

jury who allegedly witnessed him commit perjury.59 Therefore, because we are unsure

whether the error affected the outcome of appellant's trial, we must treat the error as

harmful, i.e., as having a substantial and injurious effect or influence in determining the

jury's verdict.60 We sustain appellant's twelfth issue.

                                             IV. CONCLUSION

        We reverse the trial court's judgment as to count one in the indictment and remand

for further proceedings as to that count, and we affirm the remainder of the trial court's

judgment. Because we have reversed count one, we need not address appellant's

remaining issues.61



                                                                    LINDA REYNA YAÑEZ,
                                                                    Justice
Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
31st day of August, 2010.




        59
         See id. (concluding that "[i]n the face of a silent record, [there were] grave doubts as to whether
Gam ble was harm ed by the [trial] court's failure to adm onish him of the deportation consequences of his
plea").

        60
             See Mitten, 228 S.W .3d at 696-97.

        61
          Appellant's rem aining issues (two and fourteen) concern the factual sufficiency of the evidence
supporting his conviction of count one. See T EX . R. A PP . P. 47.1.

                                                    26